Citation Nr: 0918141	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  07-37 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals, gunshot 
wound to the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
February 1968 to December 1970 with more than a year as a 
rifleman in Vietnam where he earned, among other decorations, 
the Combat Action Ribbon.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the current appeal, the VARO raised the 
rating assigned for the left foot gunshot wound injury from 
noncompensable, which had been assigned since 1991, to 10 
percent disabling, effective the date of his claim for an 
increase, April 24, 2006.  However, since that is not the 
maximum assignable, the issue remains on appeal.  See AB v. 
Brown, 8 Vet. App. 34 (1993).

Service connection is also in effect for diabetes mellitus, 
type II, for which a 20 percent rating is assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service clinical records confirm that in October 1969, after 
returning CONUS and after being on patrol as a military 
policeman in a truck, the Veteran was unloading his .45 
caliber pistol, when it accidentally discharged and fired 
into his left foot.  He was immediately taken to the 
emergency room at the Naval Hospital in Beaufort, and 
admitted.  The point of entrance was on the dorsum of the 
left foot, with the point of exit just distally to a 
shattered tip of the 2nd toe.  There appeared to be no 
vascular or nerve damage but he did have a comminuted 
fracture of the distal phalanx of the left 4th toe.  One 
report noted that the extensor tendon of the 4th toe appeared 
to be involved.  The area was debrided and bandaged; X-rays 
taken through the bandage showed no retained fragments.  
After delayed closure of the 2nd toe area, the wound healed 
sufficiently well for him to be returned to duty.

From the initial rating action in 1991, the Veteran's 
residuals of gunshot wound to the left foot has only been 
evaluated under Code 5284 which is available for other foot 
injuries, and have never been addressed as a gunshot wound 
pursuant to specific guidelines and regulations relating to 
gunshot wounds.

On VA examination in December 2006, the Veteran accurately 
reported the initial in-service injury as indicated above, 
rather than as reported on the initial rating action in 1991.  
He had complaints of left foot pain on ambulation.  The 
examiner found a solid prominence over the dorsum of the foot 
near the entrance wound at the extensor hallices longus (ELH) 
tendon.  

He was thereafter seen as an outpatient with complaints to 
include his left foot.

Although identifying a few facts which were correct, the 
Veteran thereafter specifically argued with details of the 
2006 VA examination, specifically, that he had at least 
moderately severe symptoms, that some of the symptoms in the 
left foot were not claudication-related (as had been 
suggested), but related to the service injury; with the 
stated nature of his pain and gait; and that he had weakness, 
fatigue, lack of endurance following repetition.

The Veteran submitted reports of serial visits to a private 
faculty in April 2008 relating to his left foot.   He had 
pain on several planes.

He testified at a hearing at the VARO in May 2008 as to 
ongoing and increasing problems with the left foot.

Private treatment records from May 2008 showing ongoing left 
foot complaints with pain on various motions, and including 
what was thought to be early peripheral neuropathy in that 
site, perhaps due to his (service-connected) diabetes.  He 
was also said to have possible post-traumatic degenerative 
joint disease of the left midfoot joints secondary to his 
gunshot wound residuals.  Deep tendon reflexes were slightly 
diminished.  There was a large spur at the lateral 1st 
metatarsal-cuneiform region on the left foot, and the EHL 
tendon felt thick at that same location.  Sensory examination 
showed slight diminution.  X-rays showed mildly decreased 
joint spaces.  

Magnetic resonance imaging (MRI) showed mild post-traumatic 
deformity of the medial cuneiform with a small focal 
convexity on the dorsal margin and fibrotic induration of the 
overlying subcutaneous fat at that level. The focal convexity 
was in direct contact with the EHL and there was a moderate 
amount of diffuse edema throughout the abductor hallucis 
muscle which was felt to reflect a mild muscular strain or 
denervation atrophy.  There was a moderately large effusion 
at the 1st MTP joint.

A physician at VA in August 2008 injected the soft tissue at 
the dorsal midfoot due to continued symptoms.  He was noted 
to have particular problems walking up steps.  Orthotics were 
recommended.  

A report of a VA clinical visit in September 2008 showed 
ongoing pain around the EHL.  MRI showed cock-up deformity of 
the 1st through 4th digits.  There was a small osteophyte at 
the superior medial cuneiform, abutting the EHL tendon and 
underlying the skin marker at the site of the pain.

In this case, the Veteran is clearly entitled to have his 
service connected disability addressed on that basis, e.g., 
namely as a gunshot wound.  There are specific and detailed 
parameters which are set forth for just that purpose, e.g., 
the nature of the initial injury, the penetration of bone, 
tendon, soft tissue, nerve, etc.  Rating him under Code 5284 
is only one of several alternatives, all of which must be 
considered.

The Veteran has articulated and the evidence tends to support 
that his foot disability has deteriorated since his last VA 
examination in 2006, as even demonstrated on a few VA 
clinical visits, and in total consistency with the increased 
findings on private  evaluations in April and May 2008.  

And while an increase to 10 percent disabling was given by 
the VARO to reflect some of that increased impairment, he has 
still not been considered under all  appropriate and 
pertinent provisions of the law.  

In such cases, a new VA examination is entirely reasonable, 
one which takes into consideration the accurate history 
involving a gunshot wound not merely just a generic foot 
injury.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 
Barr v.. Nicholson, 21 Vet. App. 303, 311 92007).  .

The Board would also note that he claims to have some sensory 
changes, some of which appear to be reflected in clinical 
findings, and the suggestion has been made that these are 
either due to the gunshot wound or to his diabetes, which is 
also service-connected.  As a result, and in either instance, 
these potential peripheral neuropathy questions are 
inextricably intertwined with the current appellate issue and 
must be so addressed.

The Veteran has also cited some specific difficulties at work 
due to his left foot, and recently indicated that he would be 
returning to work full time and then he would be under even 
more stress as a result of the foot difficulties.  The impact 
of the Veteran's foot problems must be addressed in concert 
with his daily life as well as his employment on both 
schedular and extraschedular bases.  

And finally, new guidelines have recently been issued by the 
U.S. Court of Appeals for Veterans Claims (the Court) with 
regard to increased ratings cases and mandatory notice.  The 
VARO/AMC will also need to consider whether additional and/or 
enhanced notice is required under the recent judicial 
precedent in Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Up-to-date private treatment records and 
VA clinical reports should be added to the 
claims file.

2.  The Veteran should be given a VA 
examination by a physician with suitable 
expertise to evaluate all components of 
the left foot gunshot wound, and so as to 
comprehensively assess his current damage 
from the injury experienced in service to 
include muscle, nerves, bones, soft 
tissue, and functions such as balance, 
stamina, fatigue, etc..  

All necessary laboratory and other testing 
should be accomplished.  The entire claims 
file and all evidentiary data must be made 
available to the examiner(s).  

    A discussion should be entertained as 
to the impact of his left foot problems on 
his daily living.  And in addition to all 
functional components, to include 
arthritis, deformity, or tendinitis, etc., 
the examiner should discuss all current 
neurological components to include whether 
they are due to either his left foot 
injury or his service-connected diabetes 
mellitus.

3.  The case should then be reviewed under 
all pertinent alterative schedular and 
extraschedular criteria, to include 
gunshot wounds, and if the decision 
remains unsatisfactory, a SSOC should be 
issued, and the Veteran and his 
representative should be afforded a 
reasonable opportunity to respond.  

The case should then be returned to the 
Board for further appellate review.  The 
Veteran need to nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

